Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1a-6b and claims 1-6, 9, 11-15, 18-20, 23 and 28-30 in the reply filed on September 20, 2022 is acknowledged.

Claims 3 and 6 are objected to because of the following informalities: In claim 3, lines 1-2, “is formed in closable or nonclosable” is ungrammatical. In claim 6, lines 1-2, “is formed in one-piece or multi-piece” is ungrammatical. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 15 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recited “locking lug, locking tab or protrusion for engagement” lacks antecedent basis or is so vague relative to the  structure as claimed so as to enable a provision of the structure being claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-6, 9, 11-15, 18-20, 23 and 28-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “goods”, and the claim also recites “rod-shaped goods like cigarettes, smoking products with filter inserts, smoking products with tobacco sticks and the like” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See also claims 18 and 28, lines 1-3 of each and claim 23, line 4. 
In claim 1, lines 1-2, “goods like cigarettes”, line 2, “tobacco sticks and the like” and line 3, “container-like first receiving area” are each indefinite, as the phrase or word including "like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). See also claim 11, line 3, claim 18, lines 1-2, 2-3 and 4, and claim 28, lines 2, 3 and 4. 
In claim 1, line 6, “the first receiving area” lacks antecedent basis or is inconsistent with line 3. 
In claim 2, line 2, “the second receiving area” lacks antecedent basis or is inconsistent with claim 1, line 5. See also claim 4, line 2, claim 5, line 2, and claim 9, line 1. 
In claim 3, line 1, “the opening” lacks antecedent basis or is inconsistent with claim 1, lines 4-5. See also claim 4, line 2, claim 5, line 3 (twice), claim 12, line 1, and claim 13, line 1.
In claim 4, line 3, “a side, front or rear wall” is indefinite and should be --a sidewall, a front wall or a rear wall-- to be clear nomenclature. 
In claim 9, line 2, the slashed “and/or” renders the phrasing indefinite and such should be --with at least one of a waterproof coating and an incombustible coating--. 
In claim 11, lines 2-3, “the front and rear walls” is indefinite in antecedent nomenclature, and in line 2, the original recitation should be --at least one bottom wall, a front wall and a rear wall--. 
In claim 12, line 3, the phrase “extensively connected” is indefinite as to its meaning and scope, as it is unclear whether “extensively” means “quite a bit” or the connection is “extending” in a direction. See also claim 13, line 3, claim 14, lines 2-3, claim 19, line 3, and claim 20, line 4. 
In claim 13, line 2, “the flap” lacks antecedent basis from parent claims 11 and 1
In claim 14, lines 1 and 3, “the recess or notch” lacks antecedent basis. See also claim 15, line 2. In claim 14, lines 2 and 3, “the sidewall” lacks particular singular antecedent basis. 
In claim 15, lines 1-2, “the locking lug, locking tab or protrusion” lack antecedent basis.  
In claim 19, line 1, “the opening” lacks antecedent basis or is inconsistent with claim 18, line 5. See also claim 20, line 1. In claim 19, line 2, “the sidewall” (twice) lacks antecedent basis. See also claim 20, lines 2 and 3. 
Claim 23 is generally indefinite as to what is meant to be defined, as the “and/or” phrases are indefinite and the structure referred to by the “and/to phrases are jumbled and indefinite as to their alternative nature.  
In claim 29, line 1, “the opening” lacks antecedent basis or is inconsistent with claim 28, line 5. See also claim 30, line 1. In claim 29, line 2, “the sidewall forming an outer side of the envelope” lacks clear antecedent basis, and in lines 2-3, “the sidewall forming an inner side of the envelope” lacks clear antecedent basis.   

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 18-19 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202005002241. Claims 1-6, 11, 13-14, 18-20 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03065829. Claims 1-4, 6, 9, 11, 18-19 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (6,138,822). Claims 1-4, 6, 11, 18-19 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 29716520. Each discloses a packaging for storing goods, including an internal box (2; 1; 4; 1; respectively) with a first receiving area (inside 2; inside 1; inside 4; inside 1) for storing the goods and an envelope (1; 3; 9; 2) for receiving the internal box, wherein the envelope comprises at least one opening or recess (receiving 2; receiving 1; receiving 4; receiving 1) for receiving further items in a second receiving area (below the received 2; inside 3; inside 9; inside 2) formed by the envelope and separated from the first receiving area by a bottom wall of the internal box. 
As to claim 2, each discloses the internal box formed displaceably within the second receiving area.  
As to claim 3, the at least one opening is formed in a closable (by the internal box) or in a non-closable manner by lacking any other closure therewith). 
As to claim 4, each discloses the internal box formed displaceably within the second receiving area such that the at least one opening is closable or openable.   
	As to claims 5, 13-14, 20 and 30, WO 03085829 discloses a flap or sidewall (flap including 5) arranged to be movable for closing or opening the at least one opening. 
	As to claims 6 and 28, each discloses the envelope formed in one-piece or a multi-piece manner. 
	As to claim 9, Garcia discloses an incombustible coating (see column 4, lines 13-20). 
	As to claims 11 and 18, each discloses the envelope comprising a bottom wall, a front wall and a rear wall as well as sidewalls to form the second receiving area.  
	As to claims 19 and 29, each discloses the envelope defining an opening with a continuous arrangement. 

10.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG